Citation Nr: 1144144	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a disability manifested by numbness and hardness of the hands and fingertips.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to February 1982. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for a disability manifested by numbness and hardness of the hands and fingertips.  The Veteran timely appealed. 

In September 2005, the Veteran testified during a hearing before the undersigned at the RO.  In August 2006, the Board remanded the matters for additional development. 

In a May 2008 decision, the Board, in pertinent part, denied service connection for bilateral hearing loss.  The remaining issues were again remanded.  

The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Joint Motion for Remand, the parties moved to vacate the Board decision in part, and remand the denial of service connection for bilateral hearing loss to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In the interim, the issue of entitlement to service connection for a disability manifested by numbness and hardness of the hands was returned to the Board, as service connection continued to be denied for this matter after the development requested in the May 2008 remand was completed.  

The Board remanded both issues for additional development in January 2010.  As service connection continues to be denied, they have been returned to the Board for additional appellate review. 

Unfortunately, for reasons that will be explained below, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  It is also likely that RO action will be required.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed bilateral hearing loss as a result of acoustic trauma during active service.  He states that this was the result of exposure to loud noise from aircraft.  

The January 2010 remand noted that the basis for the August 2009 Joint Motion was that a February 2007 VA medical opinion was inadequate because it did not fully address a diagnosis of "mixed frequency hearing loss" in both ears on the Veteran's November 1981 retirement examination.  The Board requested that the Veteran be provided a VA audiological examination, after which the examiner was to express an opinion as to whether or not the Veteran's current hearing loss was the result of active service.  The examiner was specifically requested to discuss the relevance of any changes in audiometric findings in service, the diagnosis of "mixed frequency hearing loss" on the November 1981 retirement examination, the November 2007 VA examination report, and an October 2009 private medical report reflecting hearing loss secondary to acoustic trauma.  

Consequently, the Veteran was provided a VA hearing examination in March 2010.  The examiner opined that hearing loss was not caused by military service.  The rationale provided was that literature does not support delayed onset hearing loss from noise exposure.  Unfortunately, the examiner failed to discuss any of the items she was requested to address, including the diagnosis of "mixed frequency hearing loss" on the November 1981 retirement examination, the November 2007 VA examination report, or the October 2009 private medical report.  In fact, the March 2010 report states that private medical records were not reviewed.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, both the Court and the Board requested that an examiner discuss the diagnosis of "mixed frequency hearing loss" on the November 1981 retirement examination, but it was not addressed.  Therefore, the Board finds that this issue must be returned in order to complete the development that was requested in the August 2009 Joint Motion and the January 2010 remand.

At this juncture, the Board notes that the January 2010 remand action paragraphs requested that a November 2007 VA examination report be addressed.  This was apparently an error, as a February 2007 examination is mentioned earlier in the remand and a February 2007 hearing examination with opinion is in the claims folder.  This will be corrected in the action paragraphs below.  

Regarding the issue of entitlement to service connection for a disability manifested by numbness and hardness of the hands and fingertips, the Board noted in the May 2008 remand and again in the January 2010 remand that the Veteran had raised the issue of entitlement to service connection for cervical arthritis with numbness of the hands in a March 2008 correspondence.  On both occasions, the Board found that these issues were inextricably intertwined, and must therefore be adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In the final action paragraph, the January 2010 remand specifically stated that the issues of entitlement to service connection for a disability manifested by numbness and hardness of the hands and fingertips and of entitlement to service connection for cervical arthritis with numbness of the hands were to be adjudicated together as intertwined issues.  

However, in a September 2011 memorandum, the AMC noted that the issues of entitlement to service connection for a disability manifested by numbness and hardness of the hands and fingertips and of entitlement to service connection for cervical arthritis with numbness of the hands were inextricably intertwined and that action was required by the RO.  The memorandum stated that this was a non-AMC issue, and that the claims folder was being transferred for appropriate action.  Unfortunately, it appears that the transfer was to the Board and not the RO, and the claims were not adjudicated together.  The Board must return these issues to the RO in order to complete the requested development and to protect the Veteran's right to due process of law.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the examiner who conducted the March 2010 VA examination.  The examiner must provide a rationale for her March 2010 opinion that the Veteran's current hearing loss was not caused by military noise exposure that includes discussion of the relevance of any changes in the Veteran's audiometric findings in service, the diagnosis of mixed frequency hearing loss at the November 1981 retirement examination, the February 2007 VA examination report and opinion, and the October 2009 private medical report reflecting hearing loss secondary to acoustic trauma.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file. 

2.  If the examiner who conducted the March 2010 examination is no longer available, the claims folder should be forwarded to another examination of at least equal qualifications.  This examiner must state whether it is at least as likely as not that the sensorineural hearing loss demonstrated at the March 2010 examination is the result of acoustic trauma sustained during active service.  The opinion must include discussion of the relevance of any changes in the Veteran's audiometric findings in service, the diagnosis of mixed frequency hearing loss at the November 1981 retirement examination, the February 2007 VA examination report and opinion, and the October 2009 private medical report reflecting hearing loss secondary to acoustic trauma.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.  An additional examination is not required unless it is deemed necessary by the examiner, in which case the Veteran should be provided adequate notice of the time and place of such examination.  

3.  After ensuring that the requested actions are completed, adjudicate the intertwined issue of service connection for cervical osteoarthritis with numbness of the hands; and re-adjudicate the issues of service connection for a disability manifested by numbness and hardness of the hands and fingertips and bilateral hearing loss.  If this is unable to be accomplished at the AMC, the appeal must be returned to the RO before it is returned to the Board so that it can be accomplished.  Afterwards, a supplemental statement of the case should be prepared if service connection for bilateral hearing loss is denied, or if service connection for a disability manifested by numbness and hardness of the hands and fingertips is denied.  The Veteran should be informed that review on appeal of a denial of service connection for cervical osteoarthritis with numbness of the hands may be obtained only through the usual appellate procedures including a notice of disagreement, statement of the case, and substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


